Title: From Thomas Jefferson to University of Virginia Board of Visitors, 1825
From: Jefferson, Thomas
To: University of Virginia Board of Visitors


                        
                        
                            
                            
                        
                    This indenture made on theday of one thousand eight hundred and twenty five, between Arthur S. Brockenbrough, Proctor of the University of Virginia in the county of Albemarle on the one part and Thomas Jefferson Rector, and James Madison, James Breckenridge, Chapman Johnson Joseph C. Cabell, John Hartwell Cocke and George Loyall Visitors of the said University on the other part witnesseth that	Whereas John M. Perry and Frances T. his wife of the same county of Albemarle, by deed of bargain and sale bearing date the 25th day of January 1820. duly proved and recorded, did convey to the sd Arthur S. and his successors, Proctors of the sd University, in trust for the University, and in consideration of the sum of 7231. Dollars 80. cents of the money of the University to them in hand paid, a certain parcel of land in the same county containing 48. acres 120. poles, and the dwelling houses and appurtenances thereon, extending from the public road which leads from Charlottesville to Staunton, on the one side, to Wheeler’s road on the other, and adjacent to a parcel of 50. acres conveyed before that date by the Proctor of the Central college, to the President and Directors of the literary fund, and accepted by the legislature for the use of the sd University.And the sd John M. Perry and Frances T. his wife, by one other deed of bargain and sale, bearing date the 9th day of May 1825. duly proved and recorded did also convey to the sd Arthur S. and his successors, Proctors of the sd University and in trust for the sd University, in consideration of the sum of 6600. Dollars 93 cents of the money of the sd University, to them in hand paid, one other parcel of land in the same county, containing 132. acres 3. poles, adjacent to the parcel of 48. acres 120 poles last mentioned, on the one side, and to another parcel of 153. acres on the other side, conveyed in the same deed with the said 48. acres 120. poles, by the Proctor of the sd Central college to the President and Directors of the literary fund, and accepted by the legislature for the use of the sd University.And a certain Daniel A. Piper, and Mary A.F. his wife of the same county, by a deed of bargain and sale, bearing date April 9. 1824. duly proved & recorded did convey to the sd Arthur S. and his successors, Proctors of the sd University, in trust for the sd University, and in consideration of the sum of 150. Dollars, of the money of the University, to them in hand paid, a certain parcel of land, containing four acres 80. poles, in the same county, and adjacent to the parcel of 50. acres before mentioned on the North side.And the same Daniel A. Piper and Mary A.F. his wife, by one other deed of bargain and sale, bearing date the 8th of October of the same year 1824. duly proved and recorded, did convey to the sd Arthur S. and his successors, Proctors of the sd University, in trust for the sd University, and in consideration of the sum of 424. Dollars 20. cents of the money of the University, to them in hand paid, one other parcel of land, containing 4. acres 6 and 4/10ths poles, in the same county and adjacent to the 4 acres 80. poles, before conveyed by them as aforesd on the North side. both of which said parcels last mentioned cornered with a parcel of 6. acres 40. poles conveyed before that date by the Proctor of the Central college, to the President and Directors of the literary fund, and accepted by the legislature for the use of the sd University.Which four parcels of land so conveyed by these premises and containing 189 acres 494/10 poles, together with the three other parcels adjacent derived as aforesaid from the Central college, and containing 203. acres, constitute an entire parcel of three hundred and ninety two acres forty nine poles the property of the University and are comprehended within the following contour of metes and bounds, to wit,Beginning at the fork of the Staunton and Wheeler’s roads, and running up & with the said Staunton road to Dinsmore’s corner, thence up and along the sd Staunton road as it now runs N. 35° W. 422/10 poles, N. 68½ W 54. 32 poles and further up and along the sd Staunton road to a stake on the same, thence S. 15. W. 137. po. to a stone, N. 75. W. 95. po. S. 73. W. 29. po. W. 14. po. to a rock in a branch, N. 69. W. 109. po. S. 50. W. 20. po. to a chesnut oak, S. 48. W. 37. po. to a chesnut oak, N. 58. W. 20. po. S. 29. W. 38. poles S. 14. E. 66. po. S. 29. E. 41. po. to a white oak, S. 18. W. 45. po. S. 20. W. 20. po. S. 25. W. 10. po. S. 35. W. 54. po. to a white oak on Wheeler’s road aforesaid, thence down the sd road 118. poles to pointers near a branch, N 8. E. 17. po. to a maple, N. 19. E. 44½ po. to a chesnut oak, N. 7 E. 48. po. to pointers on the mountain road, then along the sd road 48. po. N 87½ E. 135. po. to a stone, thence down and along Wheeler’s road 133. po. to where the parcels of 43 acres 120. poles and 6. acres 40. poles aforementioned corner in the said road, and thence further along the sd road to the Beginning.Now therefore be it known that the sd Arthur S. Brockenbrough, Proctor and trustee of the sd University as aforesaid. in consideration of his duty in executing the said several trusts in him so reposed, and of the sum of one Dollar to him in hand paid by the sd Rector and Visitors of the sd University of Virginia hath given, granted, bargained and sold to them and their successors Rectors and Visitors of the sd University, all the sd several parcels of land so conveyed to him as aforesd by the sd John M. Perry and Frances T. his wife, and Daniel A. Piper and Mary A.F. his wife, to have and to hold the sd several parcels of land with their appurtenances to them the sd Rector and Visitors, and their successors, to and for the use of the sd University for ever. in witness whereof the sd Arthur S. hath hereto set his hand and seal on the day and year first above written.Signed sealed}and deliveredin presence of
                        
                    